                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT
                                   5                                 NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         JOSE G. AMEZQUITA,
                                   7                                                       Case No. 20-08285 BLF (PR)
                                                           Plaintiff,
                                   8                                                       ORDER OF DISMISSAL
                                   9               v.

                                  10
                                         GARCIA-CORTEZ, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                               Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  15
                                       U.S.C. § 1983 against prison staff at Salinas Valley State Prison. Dkt. No. 1. On March
                                  16
                                       26, 2021, the Court dismissed the complaint with leave to amend to correct various
                                  17
                                       deficiencies. Dkt. No. 11. Plaintiff was directed to file an amended complaint within
                                  18
                                       twenty-eight days from the date the order was filed and advised that failure to respond
                                  19
                                       would result in the dismissal of the action without prejudice and without further notice to
                                  20
                                       Plaintiff. Id. at 8. The deadline, April 23, 2021, has passed, and Plaintiff has failed to file
                                  21
                                       an amended complaint in the time provided. Accordingly, this action is DISMISSED
                                  22
                                       without prejudice for failure to file an amended complaint.
                                  23
                                               The Clerk shall terminate all pending motions and close the file.
                                  24
                                               IT IS SO ORDERED.
                                  25
                                       Dated: __May 25, 2021__________                     ________________________
                                  26                                                       BETH LABSON FREEMAN
                                  27                                                       United States District Judge
                                       Order of Dismissal
                                       PRO-SE\BLF\CR.20\08285Amezquita_dism
                                  28
